

117 HR 4558 IH: Tax Fairness for the Self-Employed Act of 2021
U.S. House of Representatives
2021-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4558IN THE HOUSE OF REPRESENTATIVESJuly 20, 2021Mr. Delgado (for himself and Ms. Salazar) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow the deduction for health insurance costs in computing self-employment taxes.1.Short titleThis Act may be cited as the Tax Fairness for the Self-Employed Act of 2021.2.Deduction for health insurance costs allowed in computing self-employment taxes(a)In generalSubsection (l) of section 162 of the Internal Revenue Code of 1986 is amended by striking paragraph (4) and by redesignating paragraph (5) as paragraph (4).(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.